DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments, see Applicant Remarks (pages 10-14) filed 12/01/2022, with respect to claims 1-7 have been fully considered. The amended claims 1, 2 and 4-5 and the cancelled claim 6 have been acknowledged by the Examiner. Claims 1-2 did not overcame the rejections under 35 U.S.C 112(b), presented on the Office Action, filed on 09/01/2022; in light of the amended claims. However, since the Applicant amended the claims, Applicant’s arguments with respect to the 35 U.S.C 112(b) rejections, presented on the previous Office Action have been considered but are moot. Please see the rejections under 35 U.S.C 112(b) for the amended claim 1 and the dependent claims 2-5 and 7 below. Additionally, Applicant’s arguments against the prior art of record are found not persuasive. Upon careful consideration the Examiner finds that the amended claims do not overcome the rejections of claims 1-7 under 35 U.S.C. 103. Therefore, for the reasons presented below, claims 1-5 and 7 are rejected under 35 U.S.C 103 in view of the prior art of record. 

As per claim 1, The Examiner agrees with Applicant’s position regarding Kim (US 20080081313 A1) and Katzman (US 20180368954 A1) fail to disclose wherein the kit comprises a treatment plan, let alone a treatment plan customized for the teeth of the patient as is currently claimed in amended claim 1. However, the Examiner disagrees with Applicant’s statement that Protec provides an IPR guide which contains no reasonable indication that the guide is meant or uniquely made for the teeth of a specific patient. The Examiner further disagrees with the Applicant’s interpretation of Protec’s disclosure regarding Protec allegedly failing to teach or suggest that the disclosed IPR guide provides the exact amount and locations of required IPR, specified therein, is unique or based on a treatment plan that is customized for the teeth of the patient, as is currently recited in amended claim 1. The Examiner notes that Protec discloses online case management for submitting of digital cases, reviewing and approving treatment designs, and revising and communicating on treatment (Advantages & Benefits section). Therefore, the online communication between the patient and provider allows for customized treatment to take place, as well as the submission of instructions and inquiries. Protec teaches well-known use of aligner therapy, which is patient specific, customized, for a particular patient. The Examiner notes that aligner therapy doesn’t work if it is not customized for the particular patient. Protec explicitly discloses “designing” and “revising” treatment; since Protec discloses treatment setups being created and hand-crafted aligners are formed using impressions of the mouth which are digitized (Page 2). Further IPR is incorporated into the treatment, which is customized (Page 2, Treatment section). Additionally, Protec discloses that the exact amount and locations of required IPR will be specified in the Interproximal Reduction Guide (Page 2, Interproximal reduction) and that the Interproximal Reduction Guide is included in the kit (Page 2, What You Get Section). Please note that the Interproximal Reduction Guide disclosed by Protec shows that stripping is not required at all teeth, only where indicated, by specific amounts, illustrating a customized example (Please zoom in and see the Interproximal Reduction Guide in [Protec page 2] or in the [Examiner Figure 1 of Protec] below. The Examiner further notes that the arguments do not address what the prior art combination, as a whole, would teach one of ordinary skill; in this case, being a customized orthodontic treatment where customized IPR is needed. 




[AltContent: textbox (Figure 1. Examiner Figure 1 of Protec.)]
    PNG
    media_image1.png
    557
    1047
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, lines 4, recites the limitations “a treatment plan customized for the teeth of a patient”; the specifications disclosed that a patient could access the instructions regarding how to use the IPR kit through a network ([17]), but it does not disclose how the patient could access the treatment plan. It is not disclosed in the specification how a kit containing a plurality of sanding strips; and instructional means to train the patient to selectively use the plurality of sanding strips; would also contain a treatment plan, or how the patient would access the claimed treatment plan. Also, it is unclear what the treatment plan actually physically encompasses, and it is unclear how the treatment plan can instruct the patient, based on itself (the treatment plan). Therefore, the scope of the claim is rendered indefinite.

Claims 2-5 and 7 are rejected by virtue of their dependency on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                        nonobviousness.

Claim 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Protec (An online store of dental tools and appliances) [online]. [retrieved 2022-08-26]. Retrieved from the Internet: <https://www.evansdentistry.ca/files/2016/06/ClearlineTechnicalBrochure2016.pdf)>.

Regarding claim 1, Kim discloses “A kit for home use for interproximal reduction (IPR) stripping of teeth for braces or aligners by a patient”; since Kim discloses a Kit of dental stripers for interproximal reduction ([0002] and [0045]). The Examiner notes that the kit disclosed by Kim could be used by any user, such as a practitioner or a patient. Also, Kim discloses “a plurality of sanding strips”; since Kim discloses that the dental stripers could be shipped to the customer in a ready-to-use condition, as part of a kit of dental filing tools with a selection of filing strip thicknesses and abrasive types ([0045]). Additionally, Kim discloses “wherein each of the plurality of sanding strips comprises a different thickness” ([0045]); since Kim discloses a kit of dental filing tools with a selection of filing strip thicknesses ([0045]). Kim discloses “wherein each of the plurality of sanding strips is keyed for insertion and use in at least one of a plurality of positions between of the patient's teeth”; since Kim discloses a kit of dental filing tools with a selection of filing strip thicknesses ([0045]) and that filing tools are preferably provided in several thicknesses from which a user may select a filing tool appropriate for the specific procedure ([0036]). The Examiner further notes that Kim discloses a method of using the kit ([0032] and [0046]), which provides instructions that could be followed by any user, such as a patient. However, Kim fails to disclose “a treatment plan customized for the teeth of the patient, wherein the treatment plan instructs the patient where to selectively use the plurality of sanding strips to establish individually determined IPR of the patient's teeth according to the treatment plan” and “wherein each of the plurality of sanding strips is keyed for insertion and use in at least one of a plurality of positions between of the patient's teeth as determined by the treatment plan”.

On the other hand, Protec discloses a kit for IPR stripping of teeth for aligners by, including dental tools and that includes a treatment plan (Page 2, Section: “Treatment”). Also, Protec discloses “a treatment plan customized for the teeth of the patient”; since Protec discloses a kit of dental tools that are customized for individual patients, e.g. clear aligners, which contains a treatment plan. The Examiner notes that the kit disclosed by Protec includes tools and a treatment plan customized for individual patients since it provides online case management which allows for submitting of digital cases, reviewing and approving treatment designs, and revising and communicating on treatment (Page 1, Advantages & Benefits section). Additionally, Protec discloses “wherein the treatment plan instructs the patient where to selectively use the plurality of sanding strips to establish individually determined IPR of the patient's teeth according to the treatment plan”; since Protec discloses that the exact amount and locations of required IPR will be specified in the Interproximal Reduction Guide (Page 2, Section: “Interproximal Reduction”, IPR Reduction Guide); Protec discloses that an Interproximal Reduction Guide is included in the kit (Page 2, Section: “What You Get”). The Examiner notes that Protec discloses that the treatment plan includes as many as 4 stages of treatment and that staging allows for IPR coordinating and scheduling, and tracking and monitoring progress (Page 2: Treatment section).

Kim and Protec are analogous to the claimed invention because they are directed to the same field of dental kits, tools and instructional means. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Kim’s disclosure of an interproximal reduction kit to incorporate the teachings of Protec of a dental kit containing a treatment plan; in order to provide a user with the option of reviewing and approving the treatment plan (Page 1, Section: “Advantages & benefits). 

Therefore, by taking the combine teachings of Kim and Protec, as a whole, Kim/Protec teaches “wherein each of the plurality of sanding strips is keyed for insertion and use in at least one of a plurality of positions between of the patient's teeth as determined by the treatment plan”; since Kim discloses that filing tools are preferably provided in several thicknesses ([0045]) from which a user may select a filing tool appropriate for the specific procedure ([0036]) and Protec discloses that the exact amount and locations of required IPR will be specified in the Interproximal Reduction Guide (Page 2, Section: “Interproximal Reduction”, IPR Reduction Guide). Also, Protec discloses that the treatment plan includes instructions that allow for IPR coordinating and scheduling, and tracking and monitoring progress as explained above.

Regarding claim 2, Kim/Protec teaches “wherein the treatment plan further comprises a graphical representation of the patient's teeth; and a plurality of markers (markers shown in Protec, IPR Reduction Guide) disposed within the graphical representation of the patient's teeth, wherein each one of the plurality of markers denotes a corresponding one of the plurality of positions between of the patient's teeth as determined by the treatment plan”; since Protec discloses that the exact amount and locations of required IPR will be specified in the Interproximal Reduction Guide (Page 2, Section: “Interproximal Reduction”, IPR Reduction Guide). Protec discloses that an Interproximal Reduction Guide is included in the kit (Page 2, Section: “What You Get”) and that the treatment plan includes instructions that allow for IPR coordinating and scheduling, and tracking and monitoring progress (Page 2: Treatment section). Also, Kim/Protec discloses “wherein each of the plurality of sanding strips is keyed to at least one of the plurality of markers”; since Kim discloses that filing tools are preferably provided in several thicknesses from which a user may select a filing tool appropriate for the specific procedure ([0036]) and Protec discloses the markers in the IPR Reduction Guide (Page 2, Section: “Interproximal Reduction”, IPR Reduction Guide).

Regarding claim 3, Kim/Protec teaches “wherein each of the plurality of sanding strips comprises a different degree of abrasiveness relative to each other”; since Kim disclose a kit of dental filing tools with a selection of filing strip abrasive types ([0045]). 

Regarding claim 5, Kim/Protec teaches “wherein the treatment plan instructs the patient where to selectively use the plurality of sanding strips to establish individually determined IPR of the patient's teeth comprises a set of written instructions”; since Protec provides written and visual instructions to establish individually determined IPR of the patient's teeth in the IPR Reduction guide (page 2). Also, Protec discloses that the treatment allows for IPR coordinating, scheduling, and tracking and progress (Page 2, Treatment section). 

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim/Protec in view of Katzman.

Regarding claim 4, Kim/Protec teaches “wherein the treatment plan instructs the patient where to selectively use the plurality of sanding strips to establish individually determined IPR of the patient's teeth”; since Protec discloses that the exact amount and locations of required IPR will be specified in the Interproximal Reduction Guide (Page 2, Interproximal reduction). Please note that the Interproximal Reduction Guide disclosed by Protec shows that stripping is not required at all teeth, only where indicated, by specific amounts, illustrating a customized example (Please see the Interproximal Reduction Guide in [Protec page 2] or in the [Examiner Figure 1 of Protec]. However, Kim/Protec fails to teach the rest of the limitations, as claimed. 

On the other hand, Katzman teaches a kit, including dental tools and instructions, instructing a user to administer the dental assembly (abstract). Also, Katzman discloses that the instructions could be provided in the form of a video ([0071]). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Kim/Protec’s interproximal reduction kit to incorporate the teachings of Katzman of a dental kit containing instructions to teach a user how to use the dental tools included in the kit; in order to provide a user with step by step directions that allow the proper handling of the kit ([0071]).

Therefore, by taking the combined teachings of Kim/Protec and Katzman, as a whole, Kim/Protec/Katzman teaches “wherein the treatment plan instructs the patient where to selectively use the plurality of sanding strips to establish individually determined IPR of the patient's teeth comprises an audio or visual recording instructing the patient how to use the plurality of sanding strips when performing an IPR”.

Regarding claim 7, Kim/Protec/Katzman teaches “wherein the audio or visual recording instructing the patient how to use the plurality of sanding strips when performing an IPR is transmitted to the patient through a network connecting the patient to a dental service provider”; since Katzman discloses that a communication network between a user and a provider could be in the form of a user’s account in a website, where communication between the user and the provider could be via email ([0076]).




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS RUIZ whose telephone number is (571)272-7140. The examiner can normally be reached on M-F 8 Am - 5 PM (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Luis Ruiz/
Patent Examiner
Art Unit 3772
/EDWARD MORAN/               Primary Examiner, Art Unit 3772